FILED
                    UNITED STATES COURT OF APPEALS
                                                                        AUG 01 2017
                           FOR THE NINTH CIRCUIT                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




MATTHEW FLETCHER,                             No.    13-56958

              Petitioner-Appellant,           DC No. 2:09 cv-09115 JFW
                                              CD Cal., Los Angeles
 v.

J. SOTO, Warden,                              ORDER

              Respondent-Appellee.




JENNIFER FLETCHER,                            No.    13-57054

              Petitioner-Appellant,           DC No. 2:09 cv-09107 JFW
                                              CD Cal., Los Angeles
 v.

VELDA DOBSON-DAVIS,

              Respondent-Appellee.


Before: REINHARDT, TASHIMA, and NGUYEN, Circuit Judges.

       The Memorandum and partial dissent filed April 4, 2017, are withdrawn and

replaced by the Amended Memorandum and concurrence filed concurrently with

this order.
      With these changes, the petitions for panel rehearing are DENIED. The

petitions for rehearing en banc have been circulated to the full court and no judge

of the court has requested a vote on en banc rehearing. The petitions for rehearing

en banc are DENIED. See Fed. R. App. P. 35(f). No further petitions for panel or

en banc rehearing will be entertained.




                                          2
                                                                            FILED
                           NOT FOR PUBLICATION
                                                                            AUG 01 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATTHEW FLETCHER,                                No.   13-56958

              Petitioner-Appellant,              D.C. No. 2:09-cv-09115- JFW

 v.

J. SOTO, Warden,                                 AMENDED MEMORANDUM*

              Respondent-Appellee.



JENNIFER FLETCHER,                               No.   13-57054

              Petitioner-Appellant,              D.C. No. 2:09-cv-09107- JFW

 v.

VELDA DOBSON-DAVIS,

              Respondent-Appellee.


                   Appeals from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                       Argued and Submitted March 8, 2017
                              Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      REINHARDT, TASHIMA, and NGUYEN, Circuit Judges.

       Matthew and Jennifer Fletcher, husband and wife, and co-defendants below,

appeal from the district court’s denial of their separate 28 U.S.C. § 2254 petitions.

Exercising our jurisdiction pursuant to 28 U.S.C. § 2253, we affirm.

      Matthew and Jennifer Fletcher were jointly convicted of murdering

Jennifer’s ex-husband, Joel Shanbrom. After unsuccessful direct appeals and state

habeas proceedings, Matthew and Jennifer each filed a § 2254 petition in federal

district court. The district court denied the petitions and these appeals followed.

      With respect to Matthew’s appeal, this Court issued a certificate of

appealability (“COA”) on a single issue: “whether the prosecutor committed

misconduct by asking Detective McCartin whether he believed [Matthew] and

Jennifer Fletcher’s story.” We also issued a COA to Jennifer on a related issue:

namely, “whether [Jennifer’s] 28 U.S.C. § 2254 petition included a claim that the

prosecutor committed misconduct by asking Detective McCartin whether he




                                           2
believed [Jennifer] and Matthew Fletcher’s story, and if so, whether [Jennifer] is

entitled to relief on this claim.”1

       A district court’s decision to deny a § 2254 habeas petition is reviewed de

novo. See Visciotti v. Martel, 839 F.3d 845, 856 (9th Cir. 2016). And, while this

Court normally affords AEDPA deference to state court judgments, see, e.g.,



1       Pursuant to Ninth Cir. R. 22-1(e), Appellants request that we expand their
respective COAs. First, both Jennifer and Matthew ask that we expand their COAs
to decide whether the trial court erred by barring the admission of third-party
culpability evidence. Second, Jennifer asks that we decide whether the trial court’s
failure to instruct on third-party culpability evidence was structural error and, if
not, whether the California Court of Appeal’s harmless error analysis was
unreasonable. Third, both Jennifer and Matthew request that we consider the
totality of their prosecutorial misconduct claim, rather than only the single aspect
of that claim for which their COAs issued. We conclude that neither petitioner has
made “a substantial showing of the denial of a constitutional right,” as required by
28 U.S.C. § 2253(c)(2). See Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999).
We therefore deny Appellants’ requests to expand their COAs.

       Although the concurrence “believe[s the third-party culpability issue] to be
meritorious,” Judge Reinhardt declines “to exercise [his] right to expand the
[COA] to include the uncertified claim.” But the concurrence’s reliance on Holmes
v. South Carolina, 547 U.S. 319 (2006), as the basis for expanding the COA to
include the third-party culpability issue is misplaced. This case is unlike Holmes,
which held that excluding third-party guilt evidence “where there is strong
evidence of an appellant’s guilt,” was a constitutional violation. Id. at 324
(quoting State v. Holmes, 605 S.E.2d 19, 24 (S.C. 2004)). The district court
expressly considered and rejected any analogy to Holmes because here, unlike in
Holmes, the trial court excluded the third-party evidence, not because of any
perceived strength of the prosecution’s evidence, but based on the probative value
of the proffered evidence. This was neither “an unreasonable application of”
Holmes, nor “an unreasonable determination of the facts.” 28 U.S.C. § 2254(d)(1)
& (2).
                                          3
Sexton v. Cozner, 679 F.3d 1150, 1153 (9th Cir. 2012), where, as here, “the state

court has not decided an issue, we review that question de novo.” Stanley v.

Cullen, 633 F.3d 852, 860 (9th Cir. 2011) (quoting Reynoso v. Giurbino, 462 F.3d

1099, 1109 (9th Cir. 2006)).

      The certified issue concerns the following exchange during the prosecutor’s

re-direct examination of Detective McCartin following Matthew’s pro se cross-

examination:

      Q: Well, first of all, in general, [Matthew] said from time to time, would
      you tell somebody something that was not truthful – his word was “lie” – in
      order to get information. Did you do that in this case?

      A: Yes.
      ...

      Q: At the time that you were doing that, did you, in your own mind, based
      upon your experience, have reason to believe that Mr. Fletcher was not
      being candid?
      ...

      A: Yes. Yes, we did.

      Q: And the same with Jennifer?

      A: Yes.
      ...

      Q: And you mentioned something that the perceptions that people had of
      Matthew Fletcher, they already had before you talked to them.

      A: Absolutely.


                                         4
      Q: Could you explain that, please.

      A: The perception that most of these – I say 99 percent of witnesses that we
      interviewed – and I’ve interviewed over 100-plus, 150 witnesses in this case
      . . . the perception that most of the people have – not all of them – is that
      Matthew Fletcher was a con man and he would – he’s a good salesman and
      he would bring them in, suck them into this business he was in, and then
      leave them hanging and not take care of their needs when they would call for
      help; or if they had a meeting to go to, he would not show up; moneys that
      were owed, he would not pay them and, as a result, they all felt he was a
      crook.

      Assuming, without deciding, that we are not barred from reviewing this

question by any procedural bar, see Lambrix v. Singletary 520 U.S. 518, 525

(1997) (noting that a procedural bar issue need not always be resolved first), we

reject Appellants’ argument on the merits. “A habeas petition will be granted for

prosecutorial misconduct only when the misconduct ‘so infected the trial with

unfairness as to make the resulting conviction a denial of due process.’”

Sassounian v. Roe, 230 F.3d 1097, 1106 (9th Cir. 2000) (quoting Darden v.

Wainwright, 477 U.S. 168, 181 (1986)). Here, Appellants’ certified claim rests

entirely on the prosecutor’s questioning of a single witness, Detective McCartin.

The challenged exchange arose only after Matthew, acting as his own counsel

during cross-examination, opened the door for the government to solicit Detective

McCartin’s views as to the veracity of the individuals he interviewed during his



                                           5
investigation, including both witnesses to and targets of that investigation. See

United States v. Garcia-Guizar, 160 F.3d 511, 522 (9th Cir. 1998) (“We have

emphasized that [w]here the defendant opens the door to an argument, it is fair

advocacy for the prosecution to enter.” (citations and internal quotation marks

omitted)).

      Accordingly, Appellants have failed to carry their burden to show that a

constitutional violation occurred. We therefore reject their claim of prosecutorial

misconduct and affirm the district court’s denial of their § 2254 petitions.

      In both appeals, the judgment of the district court is AFFIRMED.




                                           6
Fletcher v. Soto, 13-56958                                                  FILED
Fletcher v. Dobson-Davis, 13-57054
                                                                             AUG 1 2017
Reinhardt, Circuit Judge, concurring:                                   MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

       While I agree with my colleagues that the petitioners failed to establish that

a constitutional violation occurred with respect to the certified claim, although not

necessarily for the reason given, I have decided not to exercise my right to expand

the certificate of appealability to include the uncertified claim. I do so because it is

apparent to me that my colleagues, having read the record and the briefs with

respect to that issue, are persuaded that the claim does not have merit. It would

therefore be an idle act to require the state to brief the issue, which could serve

only to confirm my colleagues’ views. I would note, however, that my own

analysis of the uncertified claim is to the contrary. I believe it to be meritorious.

Under the circumstances, I think that it is my obligation to record my reasons for

that belief.

       In Holmes v. South Carolina, the Supreme Court established that criminal

defendants have a right to present evidence of third-party guilt as long as that

evidence has more than “only a very weak logical connection to the central issues” at

trial. 547 U.S. 319, 330 (2006). If a state’s third-party evidence rule, or that rule’s

application in a particular case, prevents criminal defendants from putting on

evidence central to their defense, the application is “arbitrary” and “violates a
criminal defendant’s right to have ‘a meaningful opportunity to present a complete

defense.’” Id. at 331 (quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)).

      The application of California’s third-party guilt rule in the Fletchers’

criminal trial clearly violated the defendants’ right to put on evidence central to

their defense, and thus constituted an unreasonable application of well-established

Supreme Court law. Under California law, “evidence of mere motive or opportunity

to commit the crime . . . without more, will not suffice to raise a reasonable doubt

about the defendant’s guilt: there must be direct or circumstantial evidence linking the

third person to the actual perpetration of the crime.” People v. Hall, 41 718 P.2d 99,

104 (Cal. 1986). We need not consider whether that statute is on its face

constitutional because in the present case, there was more. The California court

excluded evidence that was central to the Fletchers’ defense and had a strong logical

connection to that defense. The exclusion of that evidence, therefore, constituted an

unreasonable application of well-established Supreme Court law. See Holmes, 547

U.S. at 330-31; Crane, 476 U.S. at 690. The Fletchers provided direct evidence of

both motive and opportunity of a third party to commit the crime in question, as well

as strong circumstantial evidence linking that person – Donald Moffett – to the crime.

The Fletchers were prepared to present evidence from eight to ten witnesses at trial

consistent with their version of the facts that Moffett and his uncle entered the

Shanbrom home for the purpose of committing a robbery and shot Joel Shanbrom

when they encountered him. This evidence included testimony that Moffett and his
uncle were on the Shanbroms’ street that afternoon purportedly installing a security

system in a neighborhood home; that Moffett and his uncle were members of the East

Coast Crips, a gang that was committing home robberies around the time of the

shooting; that some of these robberies were committed by Crip members pretending to

be security or police officers by wearing clothing that said “Police” or “Security” on

it, and that Moffett had been seen in the Shanbrom neighborhood on the evening of

the shooting wearing a shirt with “Security Tech” printed on it; that Moffett’s uncle in

particular was using his security company as an excuse to “scope out” homes for

burglaries and robberies; that members of the East Coast Crips had been committing

burglaries specifically by pouring water into security systems to disarm them and that

the gang members were carrying weapons during these crimes; that Moffett lied to

police about leaving the neighborhood at 5:30 p.m. while actually he was aggressively

approaching people to ask for cigarettes and otherwise acting strangely as late as at

least 7:30 p.m.; that asking for cigarettes was a technique sometimes used by gang

members as a pretext to approach people to rob them or even gain entry into a

person’s home; that the Shanbroms’ neighbor heard her two dogs begin barking

towards the Shanbrom house at around 8:30 p.m., and that this was something the

dogs did if they heard or saw somebody wandering around outside the house; and that

a different neighbor heard someone try to break into his home around 9 p.m. that

night. All of this would have substantiated Jennifer Fletcher’s statements, made

immediately after the shooting, that she was upstairs giving her child a bath when she
heard her husband say “I’m a cop,” followed by a shot, and then the voice of a black

man saying “What did you do dat for?” A gang expert would have testified that the

use of “dat” instead of “that” was consistent with the particular speech pattern of

someone from South Central Los Angeles, most often a gang member. That same

gang expert would also have testified that using two different types or brands of

ammunition in a shotgun, as the shooter of Joel Shanbrom did, was a practice

“particularly unique” to gang crimes. Because the Fletchers maintained their

innocence at trial yet were denied the opportunity to present evidence corroborating

their version of the facts – that a black man and an accomplice were in the

Shanbroms’ home to commit a burglary and instead murdered Joel Shanbrom when

surprised by him – I believe the petitioners have sufficiently presented “a substantial

showing of a denial of a constitutional right.” Hiivala v. Wood, 195 F.3d 1098, 1104

(9th Cir. 1999). At the least, petitioners have shown that “jurists of reason would find

it debatable whether the petition states a valid claim of the denial of a constitutional

right.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, in my view, the

petitioners have presented a claim that might well warrant reversal of their

convictions.